Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-19-2006

Wilson v. Beekman
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1338




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Wilson v. Beekman" (2006). 2006 Decisions. Paper 446.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/446


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 05-1338
                                   ____________

                  WILLIAM J. WILSON; MARIE L. WILSON H/W

                                          v.

                DONALD L. BEEKMAN; JEFFREY P. BEEKMAN;
                 BEEKMAN & BEEKMAN; LINDA BEEKMAN


                            Donald L. Beekman; Linda Beekman,
                                                 Appellants
                                   ____________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 03-cv-02737)
                   District Judge: Honorable Garrett E. Brown, Jr.
                                     ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                September 15, 2006

              Before: FUENTES, FISHER and McKAY,* Circuit Judges.

                            (Filed: September 19, 2006)
                                   ____________

                             OPINION OF THE COURT
                                  ____________

FISHER, Circuit Judge.


      *
        The Honorable Monroe G. McKay, United States Circuit Judge for the Tenth
Circuit, sitting by designation.
       At issue in this case is whether the District Court erred in denying the motion filed

by Appellants Donald L. Beekman, Jeffrey P. Beekman, and Linda Beekman (the

“Beekmans”) for leave to file a third party complaint. Because we agree with the

Beekmans that the District Court abused its discretion in denying the motion, we will

reverse in part the ruling of the District Court and remand with instructions to permit the

filing of the third party complaint.

                                             I.

       The underlying suit is a slip-and-fall diversity claim brought by Plaintiff William

J. Wilson and his wife, Marie, arising out of injuries William sustained when he tripped

over a damaged sidewalk adjacent to the Beekmans’ law practice. Because the damaged

sidewalk was allegedly caused by shade tree roots lifting up the concrete on the sidewalk,

see App. 79-80, the Beekmans filed a motion for leave to file a third party complaint for

contribution and indemnity against the Township of Neptune and the Township of

Neptune Shade Tree Commission.1 The Beekmans alleged that since Neptune Township

has established a Shade Tree Commission pursuant to New Jersey state law, that

commission was responsible to care for the tree that allegedly caused Wilson’s accident.

See N.J. Stat. Ann. § 40:64-5. As a result, the Beekmans argued that they were not



       1
       Also named as third party defendants were the Borough of Ocean Grove and the
Borough of Ocean Grove Shade Tree Commission. The Beekmans have asserted,
however, that Ocean Grove is a section of Neptune Township, and not a stand-alone
municipality. (App. 25.) Accordingly, we will refer solely to the Neptune Township
defendants in this opinion.

                                             2
wholly liable as an adjoining property owner for Wilson’s injuries stemming from defects

in the sidewalk caused by shade tree roots. (App. 25.)

       The District Court denied the motion as futile on three primary grounds: (1) the

Neptune Township Shade Tree Commission was immunized from liability under N.J.

Stat. Ann. §§ 40:64-14, 59:4-10; (2) the existence of a municipal shade tree commission

no longer immunizes adjoining property landowners from liability; and (3) Neptune

Township was immune from liability under the New Jersey Tort Claims Act. (App. 10.)

After the District Court denied the Beekmans’ motion, the parties entered into a consent

order in which the Beekmans agreed to pay the Wilsons a specified sum to settle the

claim. That consent order expressly reserved the Beekmans’ right to appeal from the

District Court’s order denying their motion.

                                               II.

       The District Court had jurisdiction over the diversity claim pursuant to 28 U.S.C.

§ 1332. We have appellate jurisdiction over the consent order and judgment, which

contained an explicit reservation of the right to appeal, pursuant to 28 U.S.C. § 1291.

Keefe v. Prudential Prop. & Cas. Co., 203 F.3d 218, 223 (3d Cir. 2000). We review the

District Court’s decision denying the motion to file a third party complaint for abuse of

discretion. In re Adams Golf, Inc. Securities Lit., 381 F.3d 267, 280 (3d Cir. 2004).




                                               3
                                               III.

       Federal Rule of Civil Procedure 14(a) provides that a defendant may file a third-

party action against “a person not a party to the action who is or may be liable to the

third-party plaintiff for all or part of the plaintiff’s claim against the third-party plaintiff.”

Fed. R. Civ. P. 14(a). A defendant may file a third-party action as of right within ten days

after filing the original answer. Beyond that ten day time period, however, the defendant

may only file the action after obtaining leave of court. Id. In exercising its discretion, a

district court is well-advised to permit impleader “if it will avoid circuity of action and

eliminate duplication of suits based on closely related matters.” Charles Alan Wright,

Arthur R. Miller, & Mary Kay Kane, Federal Practice and Procedure § 1443 (2d ed.

1990) (citing Somportex v. Philadelphia Chewing Gum Corp., 453 F.2d 435, 439 n.6 (3d

Cir. 1971)). Accordingly, the law generally provides that courts should permit impleader

unless “it will delay or disadvantage the existing action and the third-party claim

obviously lacks merit.” Id.

       New Jersey municipalities are permitted to establish a shade tree commission

under applicable state law. See generally N.J. Stat. Ann. §§ 40:64-1 et seq.2 The primary



       2
        Shade tree commissions, which have five primary powers in the municipality,
may: (1) exercise full and exclusive control over the regulation, planting and care of
shade trees on public property; (2) regulate and control the use of the ground surrounding
shade trees as necessary for their proper growth, care and protection; (3) move or require
the removal of any tree or any part thereof dangerous to public safety; (4) care for and
control parks and parkways; and (5) administer treatment to, or remove, any infected tree
situated upon private property. N.J. Stat. Ann. § 40:64-5.

                                                4
benefit of establishing such a commission is that the commission and its members are not

liable for any accidents caused by a shade tree which result in death or injury. N.J. Stat.

Ann. §§ 40:64-12, 59:4-10. Relying upon this grant of immunity, the District Court

denied the Beekmans’ motion.

       The Beekmans’ singular argument on appeal is that the District Court abused its

discretion by not considering the necessary conditions for immunity to attach. Section

59:4-10 provides that a shade tree commission is not liable for an injury caused by a tree

or shrub, or any part thereof if two conditions are satisfied:

       (1) the tree or shrub, or pertinent part thereof, is on public property or on a
       public easement or right-of-way, or the tree or shrub, regardless of its
       location, is regulated, planted, cared for, controlled, or maintained by the
       shade tree commission; and (2) the local government or the shade tree
       commission has participated in and successfully completed a training skills
       and accreditation program . . . and has a comprehensive community forestry
       plan approved [under applicable state law].

N.J. Stat. Ann. § 59:4-10 (emphasis added). There is no indication in the record whether

the Neptune Township Shade Tree Commission has completed the necessary

requirements of section 59:4-10(2) to be entitled to immunity from suit. As this provision

falls under the New Jersey Tort Claims Act, Neptune Township would have the burden to

plead that it is entitled to immunity under the Act. See Charpentier v. Godsil, 937 F.2d
859, 863 (3d Cir. 1991) (“Under New Jersey law . . . immunity under the State Tort

Claims Act is regarded as an affirmative defense that must be pled by the public entity or

employee.”) (citing Kolitch v. Lindedahl, 497 A.2d 183, 189 (1985)). At this stage of the

litigation, the Shade Tree Commission’s entitlement to immunity is unclear. Thus, the

                                              5
District Court erred in characterizing the Beekmans’ action as futile, and abused its

discretion in denying the motion to file the third-party complaint.3 On this basis, we will

reverse the decision of the District Court with respect to the Neptune Township Shade

Tree Commission.

       The Beekmans, however, will only be able to file a third-party complaint against

the Neptune Township Shade Tree Commission. We agree with the District Court that,

by virtue of establishing a shade tree commission, Neptune Township is immune from

suit under the New Jersey Tort Claims Act. See Black v. Borough of Atlantic Highlands,

623 A.2d 257 (N.J. Super. App. Div. 1993) (holding a municipality immune under the

Tort Claims Act when it has established a shade tree commission).

                                            IV.

       For the reasons set forth above, we conclude that the District Court erred in

denying Appellants’ motion to file a third party complaint with respect to the Neptune




       3
         We recognize that “the existence of a shade tree commission does not
automatically relieve the abutting commercial occupier of all responsibility.” Nielsen v.
Lee, 810 A.2d 600, 601 (N.J. Super. App. Div. 2002); see also N.J. Stat. Ann. § 59:4-10b
(stating that the existence of a municipal shade tree commission “shall not be cause to
immunize a private person from liability for an injury caused directly or indirectly by a
tree or shrub, or any part thereof, who otherwise would be liable for that injury”). Thus,
the Beekmans cannot be immunized from liability by impleading the Neptune Township
Shade Tree Commission in this case. Rather, the Beekmans’ claim will be governed by
established principles of commercial landowner liability, including the traditional New
Jersey common law duty to correct or warn of dangerous conditions that, by the exercise
of reasonable care, should have been discovered. See, e.g., Monaco v. Hartz Mountain
Corp., 840 A.2d 822, 831-34 (N.J. 2004).

                                             6
Township Shade Tree Commission. Accordingly, we will reverse, in part, the judgment

of the District Court and remand for further proceedings consistent with this opinion.




                                             7